Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 25-27 and 32 under 35 U.S.C. 112 are withdrawn in view of the response submitted 04/08/2022.
The term “flat” in claims 23-35is a relative term which renders the claim indefinite. The term “flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The only mention of the term “flat” in the specification as originally filed is on page 12; line 34.  There is no reference to deformation, a term of bending degrees, warpage or other known feature of a flat glass discussed by those of skill known in the art.  For the purpose of this examination, the term “flat” in reference to the glass indicates less than “bent” in reference to the glass.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-27, 29-33, and 35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vanaschen et al. (US 5053069).
Regarding claims 23, 26, 31, and 35. Vanaschen discloses a device for bending an individual glass sheet (Fig 1, title, abstract, Claim13) comprising:
a furnace (2), thus comprising heating elements, capable of heating the individual glass sheet to its bending temperature (Col 6; lines 36-37 preshaping is considered a bending temperature)
a bending tool including an upper bending form (20) capable of bending the individual glass sheet (Col 5; lines22-32, Col 6; line 61).  
Vanaschen discloses preshaping on form (6).  It is noted by the Examiner that given the interpretation of the term “flat” in the present claims in view of the specification as originally filed, the preshaping step of Vanaschen and/or structure (6) does not prohibit the device of Vanaschen from reading on the present claims.  As discussed above and further below Vanaschen discloses a bending tool (bending/tempering station B) having all the structure of the presently claimed invention and capable of the same intended use as the device claimed.
MPEP 2115 states:
In Otto, the claims were directed to a core member for hair curlers (i.e., a particular device) and a method of making the core member (i.e., a particular method of making that device) and "not to a method of curling hair wherein th[e] particular device is used." 312 F.2d at 940. The court held that patentability of the claims cannot be based "upon a certain procedure for curling hair using th[e] device and involving a number of steps in the process." The court noted that "the process is irrelevant as is the recitation involving the hair being wound around the core" in terms of determining patentability of the particular device. Id. Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.
In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), an apparatus claim recited "[a] taping machine comprising a supporting structure, a brush attached to said supporting structure, said brush being formed with projecting bristles which terminate in free ends to collectively define a surface to which adhesive tape will detachably adhere, and means for providing relative motion between said brush and said supporting structure while said adhesive tape is adhered to said surface." An obviousness rejection was made over a reference to Kienzle which taught a machine for perforating sheets. The court upheld the rejection stating that "the references in claim 1 to adhesive tape handling do not expressly or impliedly require any particular structure in addition to that of Kienzle." Id. at 580-81. The perforating device had the structure of the taping device as claimed, the difference was in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580

The material worked upon does not limit the device itself.  In the present examination the device of Vanaschen is capable of bending a “flat” sheet as it is presently interpreted.  Claim 23 is open-ended and does not preclude the preshaping step taught by Vanaschen.
Vanaschen discloses the bending tool and a movable lower bending counterform (30), the movable lower the bending counterform configured to press the individual glass sheet against the upper bending form to form a bent individual glass sheet; 
Vanaschen discloses a conveyor (3) configured to move the individual glass sheet through the furnace (2) and “to” the bending tool at a pickup location between the upper bending form and the movable lower bending counterform: 
a movable cooling frame (60) that is movable between the upper bending form (20) and the movable lower bending counterform (30) capable of receiving the bent individual glass sheet from the upper bending form (Col 7; lines 20-24), and
a local cooling system (depicted in section B in Fig 1) for local cooling of the individual glass sheet after the heating thereof by the heating elements, the local cooling system being arranged downstream of the heating elements.
The local cooling system includes a first cooling tool (at least a portion of nozzles 43) that is movable with the movable lower bending counterform because it is mounted on the lower mold (Col 7; lines 3-19) thus capable of that the first cooling tool and the movable lower bending counterform are movable vertically from a position below said pick up location towards the upper bending form during which the movable lower bending counterform picks up the individual glass sheet at said pickup location and vertically transports the individual glass sheet above the pickup location towards 
the local cooling system includes a second cooling tool (at least a portion of nozzles 42) that is incorporated in the upper bending form (see section B of Fig 1).
Claim 23 does not actually require any structure between the cooling frame and cooling tools, both are movable thus meet the claim.
Claim 23 requires the limitations of a first and third  cooling tools covering an area of between 0.5 cm2 and 70 cm2 on the first main face, and a second cooling tool forming a second local cooling zone covering an area of between 0.5 cm2 and 70 cm2 on the second main face of the individual glass sheet. 
Vanaschen discloses cooling tools having nozzles 42 and 43 capable of cooling areas on opposite sides of the glass sheet to temper the glass (Col 6; lines 61-68).
The nozzles extend around the entirety of the sheet on each side and nothing in the claim prohibits cooling zones from being adjacent thus Vanaschen anticipates claim 23. An apparatus is defined by its structure and now its intended use. MPEP 2115 discusses how material worked upon by an apparatus on its own does not limit the structure.  MPEP 2114 recites that apparatus claims cover what the device is and not what is does Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) as cited in its entirety in the previous rejection of 10/18/2021.
Alternatively, should applicant contest, Vanaschen discloses the claimed invention except for the rearrangement of the cooling devices. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the cooling devices, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the cooling devices for the purpose of tempering or cooling desired regions of the glass. 
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Regarding claim 24, wherein the local cooling system for local cooling is placed in order to intervene over a zone of the glass sheet before the bending tool or while the glass sheet is on or under the bending tool (at least Fig 1, Section B Col 6; lines 61-Col 7; line 19).
Regarding claim 25, the local cooling system includes said first cooling tool as discussed above and the bending tool comprises an upper bending form (20) and what is considered a pressing frame (the extended surface (Col 7; lines 60-65), the system for local cooling being built onto first cooling tool is attached to said movable lower bending counterform pressing frame (see at least Fig 3-4).
Regarding claim 27,  Vanaschen discloses a cooling frame (60) capable of receiving the glass after bending and taking it to a cooling zone (B) wherein the local cooling system includes said third cooling tool as discussed in the rejection of claim 23 above.
Vanaschen does not disclose the frame (60) comprising one of the cooling tools (43) or (41) being integrated on attached to said frame. However it would have been obvious to one of ordinary skill in the art to attach a known cooling device taught by Vanaschen to the frame (60) with the motivation of additional cooling and tempering control or provided.  Additionally the duplication of parts would be obvious to one skilled in the art as providing additional cooling elements to the frame (60) with the motivation of additional tempering as desired by Vanaschen provides no advantage over the art.
	Regarding claims 29-30, Vanaschen discloses cooling means of air or water known for tempering (Col 6; lines 61-Col 7; line 19).
Regarding claim 32, Vanaschen discloses the claimed bending tool of claim 23 is located after downstream furnace (2) and thus the heating elements. The structure of the device disclosed by Vanaschen is fully capable of bending the glass in different locations depending on the operation of the cooling elements which is considered intended use which does not structurally limit the claimed device.  
Regarding claim 33, after the bending tool as claimed in claim 23, Vanaschen discloses an air blowing units (42/43 or 21 and 31 as seen in Fig 3-5 more closely) that are adapted to administer a semi-tempering or a tempering to the individual glass sheet. Wherein the term “after” in claim 33 does not impart actual structure to the apparats of claim 23 but rather is intended use of the device of claim 23.  MPEP 2114 recites that apparatus claims cover what the device is and not what is does Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) as cited in its entirety in the previous rejection of 10/18/2021
Regarding claim 34, a cutting tool for cutting the bent individual glass sheet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanaschen et al. (US 5053069) as applied above and further in view of Nobuhiro (EP 1826186).
Regarding claim 34, Vanaschen is silent as the apparatus disclosed by Vanaschen comprising a cutting tool capable of cutting a bent glass sheet.
Nobuhiro discloses an apparatus for bending a glass sheet (abstract, Fig 1, [0011]) comprising a cutting tool (38) [0011], [0046], [0047]-[0050] such that a peripheral portion of the bent glass sheet may be removed preventing the bent glass sheet from potential breaking due to stress caused by thermal deformation [0011]-[0013].  It would be obvious to one of ordinary skill in the art to modify the device of Vanaschen with a cutting tool of Nobuhiro to cut a peripheral portion of a bent, pre-bent, or shaped glass sheet.
The sheet recited in claim 34 does not appear to limit the structure of the claimed device of claim 23.  MPEP 2114 recites that apparatus claims cover what the device is and not what is does Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) as cited in its entirety in the previous rejection of 10/18/2021.

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.
On page 8 of Applicant’s arguments, Applicant indicates that claim 23 positively recites four alternatives.  This clarifies claim 23.
Applicant indicates that claim 25 has been amended from reciting the term “such that” to “so that” which overcomes the indefiniteness rejection in the previous office action.
Applicant argues against the anticipation rejection of claims 23-27 and 35 over Vanaschen (US 5053069) that only needs to point to a single element not found in the cited reference to demonstrate that the cited reference fails to anticipate the claimed subject matter (pages 9-10 of the remarks filed 04/08/2022).
Applicant recites amended claim 23 on pages 10-11 in the remarks filed 04/08/2022, but fails to point to a particular element that Vanaschen fails to recite.
On page 11, Applicant argues that Vanaschen discloses a bending station A, a compression and tempering station B, and an evacuation station C. Applicant explains the invention of Vanaschen however pointing out stations in Vanaschen fail to overcome the recited rejection.
Applicant's arguments on page 10 and description of Vanaschen fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that Vanaschen has bent glazing that are transported to the compression and tempering station B, thus not a flat glass as claimed.
In response to this argument, The only mention of the term “flat” in the specification as originally filed is on page 12; line 34.  There is no reference to deformation, a term of bending degrees, warpage or other known feature of a flat glass discussed by those of skill known in the art.  For the purpose of this examination, the term “flat” in reference to the glass indicates less than “bent” in reference to the glass, thus the “pre-bending” of Vanaschen constitutes at “flat”.  Preshaping disclosed by Vanaschen (Col 6; lines 39-54).  Vanaschen discloses that the compression of the two molds 20 and 30 the bent glass acquires its final shape (Col 8; lines 48-58) thus bending molds.
Applicant argues that Vanaschen does not disclose “a conveyor configured to move the flat individual glass sheet through the furnace and to the bending tool at a pickup location between the upper bending form and the movable lower bending counterform (on page 12 of the remarks filed 04/08/2022) Applicant supports this argument by pointing out rollers (3) of Vanaschen solely transport the glazings 1 to the bending station A and not the compression and tempering station.
In response to this argument, claim 23 requires, 
“a conveyor configured to move the flat individual glass sheet through the furnace and to the bending tool at a pickup location between the upper bending form and the movable lower bending counterform”
As indicated above, Vanaschen discloses a conveyor (3) configured to move the individual glass sheet through the furnace (2) and to the bending tool (20/30) The claim does not require further structure or location of the conveyor.  The word “to” in itself does not indicate that conveyor rollers are continuously placed from the furnace to a bending tool.  Additionally, claim 23 is open-ended and does not preclude the preshaping step taught by Vanaschen.
In likelihood of future arguments, that should preshaping be considered a preferred embodiment, which Examiner does not admit to, preshaping does not teach away from the presently claimed invention.  MPEP 2123 indicates that nonpreferred and alternative embodiments constitute as prior art do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Vanaschen further preshaping solely as advantageous and not required thus obvious to remove (Col 5; paragraphs 2-3) and discusses numerous modifications and variations of the invention are possible in light of the above teachings (Col 8; last paragraph). This is additionally further evidence that should Applicant continue to argue the claims preclude the bending station A of Vanaschen and are thus novel it would be obvious to modify the device of Vanaschen to remove a prebending station.
In response to applicant's argument that the moving of the counterforms and the time at which it happens, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant has not pointed to any structural defect as to why prior art Vanaschen is no capable of carrying out the movement or desired cooling.  Applicant is reminded the cooling area is defined by the material worked upon itself and not the device.  Applicant has not pointed to any structurally claimed differences which overcome the prior art.

Conclusion
Pertinent art not relied upon US-4865638-A Fig 1-3
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741